842 F.2d 332
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Robert KIMSEY, Plaintiff-Appellant,v.Richard P. SEITER, Dir.;  Harry K. Russell, Supt.;  M.Williams, III, Chief Legal Services;  J.Arborgast, Inspector;  J. Haviland,Social Worker, Defendants-Appellees.
No. 87-3590.
United States Court of Appeals, Sixth Circuit.
March 14, 1988.

1
Before KRUPANSKY and WELLFORD, Circuit Judges and GILMORE, District Judge.*

ORDER

2
Plaintiff moves for counsel on appeal from the district court's grant of judgment on the pleadings for defendants in this prisoner's civil rights case.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff contends that defendants violated his civil rights by denying him certain legal materials.  Plaintiff's only allegations regarding the effect of defendants' actions upon his first amendment right to access to the courts are vague and conclusory.  Furthermore, plaintiff refers only to cases which have previously been adjudicated by this court upon the merits.


4
Taking judicial notice of this court's records regarding plaintiff's appeals, we agree with the district court that plaintiff has not adequately alleged that the denial of legal materials prejudiced plaintiff's right to access to the courts.   See Walker v. Mintzes, 771 F.2d 920, 932 (6th Cir.1985);  Hossman v. Spradlin, 812 F.2d 1019, 1022 (7th Cir.1987) (per curiam);  Harrell v. Keohane, 621 F.2d 1059 (10th Cir.1980) (per curiam).  Therefore, judgment on the pleadings was properly granted for defendants.   See Conley v. Gibson, 355 U.S. 41, 45-46 (1957).


5
Accordingly, plaintiff's motion for counsel is denied.  The judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Horace W. Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation